FILED
                            NOT FOR PUBLICATION                               SEP 27 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PETER LEONIDOVICH TSIMBALYUK,                    No. 10-71485

              Petitioner,                        Agency No. A071-171-792

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 10, 2011
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.


       Peter Leonidovich Tsimbalyuk (Tsimbalyuk) petitions for review of the

Board of Immigration Appeals’ dismissal of his appeal of an Immigration Judge’s

decision denying his applications for cancellation of removal, asylum, withholding

of removal, and relief pursuant to the Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The Board of Immigration Appeals (BIA) correctly determined that

violation of Revised Code of Washington section 9A.56.140(1) is categorically an

aggravated felony theft offense as defined by 8 U.S.C. § 1101(a)(43)(G). See

Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1060-61 (9th Cir. 2009).

Tsimbalyuk’s conviction under that statute renders him statutorily ineligible for

asylum and cancellation of removal. See Rendon v. Mukasey, 520 F.3d 967, 973

(9th Cir. 2008), as amended (explaining that these forms of relief are unavailable

to a petitioner who has been convicted of an aggravated felony); see also 8 U.S.C.

§§ 1229b(a)(3), 1158(b)(2)(A)(ii), (B)(i).



      2.     The BIA’s determination that Tsimbalyuk failed to establish eligibility

for withholding of removal under 8 U.S.C. § 1231(b)(3) was supported by

substantial evidence. See Viridiana v. Holder, 630 F.3d 942, 951 (9th Cir. 2011);

see also 8 C.F.R. § 1208.16(b)(1)-(2).



      3.     The BIA’s determination that Tsimbalyuk failed to establish eligibility

for relief pursuant to the CAT was supported by substantial evidence. See Shrestha




                                         2
v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010); see also 8 C.F.R. § 1208.16(c)

(requiring a showing of torture).



      PETITION DENIED.




                                        3